                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

LESLIE ANNA CROWELL                                                               PETITIONER
ADC #715194

v.                                    4:18CV00718-JM

WENDY KELLEY, Director,
Arkansas Department of Correction                                               RESPONDENT

                                          ORDER

        The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Joe J. Volpe.    Petitioner has now paid the required $5 filing

fee.   Accordingly, Petitioner’s Petition for Writ of Habeas Corpus (Doc. No. 1) may proceed.

The Proposed Findings and Recommended Disposition are approved and adopted in their entirety

as stated herein.

        DATED this 26th day of November, 2018.


                                                  _______________________________________
                                                  JAMES M. MOODY, JR.
                                                  UNITED STATES DISTRICT JUDGE




                                              1
